                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JERRY R. KECK,

                      Plaintiff,                                 8:18CV476

       vs.
                                                                   ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security;

                      Defendant.



       This matter is before the Court on plaintiff’s motion to set aside judgment dated

July 9, 2020, affirming the Commissioner’s decision. Filing No. 30. The government has

filed a brief in support of the motion, Filing No. 31. The Court finds this motion is timely

pursuant to Fed. R. Civ. P. 60(c)(1) ( (“A motion under Rule 60(b) must be made within a

reasonable time—and for reasons (1), (2), and (3) no more than a year after the entry of

the judgment or order or the date of the proceeding.”); see Buck v. Davis, 137 S. Ct. 759,

777-80 (2017) (permitting wide discretion to courts to grant relief). Judge Laurie Smith

Camp initially held this case in abeyance pending a decision on an Appointments Clause

argument being decided by the Eighth Circuit. The Eighth Circuit decided this case, and

on July 9, 2020, Judge Smith Camp entered an Order affirming the Commissioner.

Petitioner filed for certiorari to the Supreme Court. Filing Nos. 26 and 27 (where Eighth

Circuit was reversed). In April of 2021, this case was reassigned to the undersigned. The

Eighth Circuit appeal was remanded to the District Court. The parties have agreed that

remand to the Commissioner is the appropriate way to resolve this case. According to




                                             1
the parties, a new administrative judge will be appointed, and a new hearing will be

conducted.

       The Court has carefully reviewed the motion and brief and finds it should be

granted pursuant to Fed. R. Civ. P. 60(b)(6).

       THEREFORE, IT IS ORDERED THAT:

      1.     The Order and Judgment affirming the Commissioner’s Decision, Filing

             Nos. 22 and 23, are vacated;

      2.     The decision of the Commissioner is reversed and remanded, and plaintiff’s

             claim will be heard before a new administrative law judge; and

      3.     The plaintiff’s motion to set aside, Filing No. 30, this Court’s Order and

             Judgment, Filing Nos. 24-25, is granted.


      Dated this 25th day of May, 2021.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                            2
